

116 HR 5081 IH: K–9 Hero Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5081IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Wright (for himself, Mr. Gaetz, Mr. Pence, Mr. Riggleman, Mr. Weber of Texas, Mr. Carter of Texas, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Attorney General to establish a grant program to assist with the medical expenses of
			 qualified working dogs, and for other purposes.
	
 1.Short titleThis Act may be cited as the K–9 Hero Act of 2019. 2.FindingsCongress finds the following:
 (1)On October 27, 2019, United States special operations forces carried out a raid, which resulted in the death of ISIS leader Abu Bakr al-Baghdadi.
 (2)A military working dog, whose identity is classified, played an integral role in the success of the raid and kept United States military personnel out of harm’s way.
 (3)Although injured during the raid, the military working dog is recovering and continues to serve heroically alongside his handler in theater.
 (4)Working dogs, such as the one involved in the Al-Baghdadi raid, play a critical role in assisting our Armed Forces and Federal and local law enforcement in protecting Americans and defending freedom at home and abroad.
 (5)Within the Federal Government, working dogs assist the U.S. Capitol Police, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Transportation Security Administration, the Department of Defense, U.S. Customs and Border Protection, and the Federal Bureau of Investigation, amongst other Federal departments and agencies.
 (6)Almost all working dogs work in tandem with our Armed Forces and law enforcement officers until they are no longer medically able, at which point they are medically separated.
 (7)The future of retired working dogs with respect to ownership and provision of medical services is often unclear and the medical treatment required by many former working dogs is significant enough that it creates a hardship for the individuals, often former partners, who take in these canine heroes.
			3.Grant program to fund covered medical expenses for qualified working dogs
 (a)EstablishmentNot later than 1 fiscal year after the date of enactment of this Act, and each fiscal year thereafter for 4 fiscal years, the Attorney General shall carry out a program under which the Attorney General may award grants, each in amounts not to exceed $575,000, to eligible nonprofit organizations to assist with the covered medical expenses of qualified working dogs.
 (b)EligibilityA nonprofit organization is eligible to receive a grant under this section if the organization primarily exists to care for qualified working dogs and provide medically related financial assistance to owners of qualified working dogs.
 (c)ApplicationTo receive a grant under this section, a nonprofit organization shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including information that demonstrates that the nonprofit organization meets the eligibility requirements under subsection (b).
 (d)Use of fundsA recipient of a grant under this section shall use such grant to pay for covered medical expenses of qualified working dogs.
 (e)Grant amount reductionA grant amount awarded to an eligible nonprofit organization for a fiscal year pursuant to this section shall be reduced by an amount equal to the total amount of unexpended grant funds awarded under this section in previous fiscal years.
 (f)ReportThe Attorney General shall submit to Congress a report that details— (1)the number of qualified working dogs assisted pursuant to a grant awarded under this section; and
 (2)the average medical expenses for each qualified working dog assisted pursuant to a grant awarded under this section.
 (g)DefinitionsIn this Act— (1)the term covered medical expenses means any expenses related to medical treatment and care of qualified working dogs, including veterinarian office visits, medical procedures, diagnostic tests, and medications or medically necessary supplements; and
 (2)the term qualified working dog means a retired dog that worked for the Federal Government, including the Armed Forces, to carry out military or law enforcement activity.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $5,000,000 for each of fiscal years 2021 through 2025.
			